Citation Nr: 1753433	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  07-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for right knee, scar, status post-surgery.

2.  Entitlement to an initial rating higher than 20 percent for right knee, anterior cruciate ligament tear, status post reconstruction with instability, from January 12, 2006 to January 8, 2008; 30 percent from January 9, 2008 to July 30, 2017; 100 percent from July 31, 2017 to September 30, 2017, and 30 percent from October 1, 2017..

3.  Entitlement to an initial rating higher than 20 percent for right knee, torn meniscus, from January 9, 2008 to March 23, 2008; 100 percent from March 24, 2008 to June 30, 2008; and 10 percent since July 1, 2008.

4. Entitlement to an initial rating higher than 10 percent for right knee arthritis from January 12, 2006 to December 9, 2008; 100 percent from December 10, 2008 to March 31, 2009; and 10 percent since April 1, 2009.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003 in the U.S. Army as a combat engineer.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the case in November 2010 and November 2013.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a variety of actions need to be undertaken before adjudication of the increased rating claims for the right knee.  

The Veteran last had a VA examination of his right knee in March 2016.  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint. 

The Veteran recently had surgery in July 2017 and the VA treatment records show he had not fully recovered from surgery when the claim was certified to the Board.  In any event, this represents a strong possibility the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  38 C.F.R. § 3.327(a).  The Veteran submitted a July 31, 2017 Statement in Support of Claim noting that he will be having a total knee replacement and has no timetable for recovery.  Therefore, an examination is necessary and should be undertaken once the Veteran had completed necessary surgeries.

The Veteran stated "I was out of work from 2008 until 2014 as I was recovering from two (2) seperated [sic?] surgeries on my right knee.  I was carried on workmans comp [sic] and not working from until 2008 until 2011."  The Veteran "retired" in 2011 and did not work until 2014 "when [he] was able to return back to work."  See March 2017 Statement in Support of Claim.  The Veteran has Worker's Compensation claim records for his right knee, which have been obtained.  However, verification of employment dates and income have not been made.  This should be done and, after a proper examination, consideration should be made of whether TDIU or temporary total disability or other appropriate increased compensation is necessary.  The Veteran was apparently unable to work due to his right knee surgery from a period from 2008 until 2014.  The Veteran was rated at 100 percent (due to right knee arthritis) from December 2008 until April 2009.  The RO should consider whether temporary total disability rating is warranted for additional periods on appeal after April 2009 under 38 C.F.R. § 4.30 or TDIU under 38 C.F.R. § 4.16.  Treatment records and a social worker reported that the Veteran was employed by 2015 and remained employed at least until he had surgery in 2017.  VA treatment records report the Veteran works for the National Park Service in maintenance, but more recent VA records are unclear if the Veteran has returned to work (or is able to return) post-surgery in July 2017.

In a September 2017 IHP, the representative reported that "the Veteran should be awarded SMC at the housebound rate from the date of his temporary 100 percent evaluation on July 31, 2017 through October 1, 2017."  The Representative's IHP also stated that the Veteran's "evaluation of 10 percent for the Veterans service connected right knee, torn meniscus was discontinued effective July 31, 2017.  This action was taken with no notification to the Veteran.  The issue was closed out on the code sheet of a rating decision issued on June 14, 2017 with an annotation that the action was taken due to violation of 38 USC [§] 4.14 (Pyramiding)."  The Board notes that this was actually done on a Code Sheet dated August 24, 2017.  

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  VAOGCPREC 9-98 (Aug. 14, 1998).  
On remand, the AOJ must consider whether concurrent ratings for instability and for torn meniscus are or are not consistent with the General Counsel's determination and as a result whether special monthly compensation under 38 U.S.C. 1114 (s) (2012) is warranted in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA treatment records.

2.   Schedule the Veteran for a VA examination for his right knee.  This examination should occur after the Veteran has completed his right knee surgeries, to include a possible total right knee replacement surgery, and is no longer convalescing.  The claims folder must be made available to the examiner and pertinent documents should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Request that the examiner provide an assessment of the severity of the right knee that includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing of the right knee and the opposite joint.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  If flare-ups are noted, the examiner should likewise note any additional functional limitation.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Send the Veteran a Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or other appropriate document to verify current and former employment. 

4.  Readjudicate the claim (to include whether the Veteran's right knee rendered him unable to work due to his right knee surgery from a period from 2008 until 2014 or after surgery in July 2017).  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







